DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/22/2021 has been entered. Claims 13 and 22-25 have been amended. Claims 1-12 were previously cancelled. Claims 13-25 remain pending in this application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/20/2020.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 01/06/2016. It is noted, however, that applicant has not filed a certified copy of the EP 16150311.5 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vogler et al. (US Pat. No.: 5,344,611), in view of Faurie et al. (Pub. No.: US 2015/0351676 A1), hereinafter Faurie. 
	Regarding claim 13, Vogler discloses (fig. 1) a blood collection unit (10) suitable for accelerated blood coagulation of whole blood for subsequent autologous or allogenic use, comprising:
	An outer wall comprising a closed bottom end (14), an open top end (18), a side wall (16) spanning between the ends (col. 2, ln. 47-49), and a stopper (puncturable 
	An inner volume at least partially bounded by an inside surface of the outer wall (20) (see fig. 1, col. 2, ln. 49-51), and 
	A procoagulant environment (inner volume is plasma treated, col. 3, ln. 5-8).
	Vogler does not disclose that the inner volume is prepared with a pressure of no more than 131.72 mBar. 	
	Faurie teaches (fig. 2A) a blood collection unit (200) in the same field of endeavor comprising an inner volume that is prepared with a pressure of 0 to negative 600 mmHg (¶ 0040, ln. 4-5). The range taught by Faurie of 0 to negative 600 mmHg is equivalent to a range of about 0 mBar to negative 800 mBar. Therefore, Faurie encompasses the limitation of an inner volume that is prepared with a pressure of no more than 131.72 mBar.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner volume of Vogler such that it is prepared with a pressure of no more than 131.72 mBar, as encompassed by Faurie. Doing so can create a vacuum for assistance in the flow of blood from the patient (Faurie, ¶ 0040). Further, in this case where the claimed ranges “overlap or lie inside ranges disclosed in  
	Regarding claim 14, Vogler further discloses (fig. 1) that the blood collection unit further comprises: an activation site (area 22) formed on the inside surface (col. 2, ln. 51) or formed on an insert in the inner volume of the blood collection unit. 
	While Vogler does not disclose that the activation site has a roughness, RRMS, of at least 0.012 µm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vogler such that it has a roughness, RRMS, of at least 0.012 µm. Doing so would have been obvious in order to increase the surface area and thus, reduce clot time (see fig. 3, col. 4, ln. 56 - col. 5, ln. 4). Further, Vogler discloses that there is no limitation on the grit of the abrasive (col. 3, ln. 52-55), thus, one of ordinary skill in the art before the effective filing date of the claimed invention could reasonably modify the grit of Vogler such that it is a grit that produces a roughness, RRMS, of at least 0.012 µm.
	Regarding claim 15, Vogler further discloses that the activation site has a roughness (i.e., abraded, col. 2, ln. 52-53). While Vogler does not disclose that the activation site has a roughness, RRMS, of at least 0.4 µm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vogler such that it has a roughness, RRMS, of at least 0.4 µm. Doing so would have been obvious in order to increase the surface area and thus, reduce clot time (see fig. 3, col. 4, ln. 56 - col. 5, ln. 4). Further, Vogler discloses that there is no limitation on RMS, of at least 0.4 µm.
	Regarding claim 16, Vogler further discloses that the activation site is hydrophobic (a suitable plastic for the collection unit is polyethylene terephthalate, col. 2, ln. 66-67, making the activation site hydrophobic). 
	Regarding claim 17, Vogler further discloses that the inside surface is hydrophobic (a suitable plastic for the collection unit is polyethylene terephthalate, col. 2, ln. 66-67, making the inside surface hydrophobic). 
	Regarding claim 18, Vogler further discloses that the blood collection unit is made of a hydrophobic material (col. 2, ln. 66-67). 
	Regarding claim 19, Vogler further discloses an embodiment wherein the inside surface has not been corona treated (col. 2, ln. 11-12). 
	Regarding claim 20, Vogler further discloses that the inside surface has been corona treated (col. 3, ln. 5-61). 
	Regarding claim 21, Vogler further discloses that the blood collection unit is a tube (see fig. 1, col. 2, ln. 45-47) or a double-ended needle. 
	Regarding claims 22-25, Vogler in view of Faurie further teach an inner volume that is prepared with a pressure of no more than 20.27 mBar (Faurie, ¶ 0040, see rejection of claim 13 above). 

Response to Affidavit
	The Declaration under 37 CFR 1.132 filed 02/22/2021 has been considered but is insufficient to overcome the rejection of claim 13 based upon Vogler in view of Faurie applied under 35 USC §103 as set forth in the last Office action because: the facts presented do not address the teachings and passages cited by the examiner.	Applicant argues that Faurie discloses a vacuum pressure of 160 mmHg (213 mBar) to 760 mmHg (1013.25 mBar), which is outside of the claimed pressure of no more than 131.72 mBar. However, the last office action relies on paragraph 0040 of Faurie which teaches a range of 0 to negative 600 mmHg. Therefore, applicant’s declaration does not rely on or address the teachings  and passages cited by the examiner. 

Response to Arguments
Applicant’s arguments, see page 5, filed 02/22/2021, with respect to claims 13-25 rejected under 35 USC §112 have been fully considered and are persuasive in view of the amendments to the claims. The 112(b) rejection of claims 13-25 have been withdrawn. 
	Applicant's arguments, see pages 5-6, filed 02/22/2021, with respect to claims 13-25 rejected under 35 USC §103 over Vogler in view of Faurie have been fully considered but they are not persuasive. Applicant argues that Faurie discloses a vacuum pressure of 160 mmHg (213 mBar) to 760 mmHg (1013.25 mBar), which is outside of the claimed pressure of no more than 131.72 mBar. However, Faurie teaches 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781